      Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


SALVADOR SEGOVIA, JR.,                               )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        Case No.
KARBACH BUILDING, LLC,                               )
                                                     )
                       Defendant.                    )

                                            COMPLAINT

       COMES NOW, SALVADOR SEGOVIA, JR., by and through the undersigned counsel,

and files this, his Complaint against Defendant, KARBACH BUILDING, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, SALVADOR SEGOVIA, JR. (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                 1
      Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 2 of 12




performing one or more major life activities, including but not limited to: walking and standing.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.      Defendant, KARBACH BUILDING, LLC (hereinafter “KARBACH BUILDING,

LLC”), is a Texas limited liability company that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, KARBACH BUILDING, LLC, may be properly served with process

for service via its Registered Agent, to wit: c/o Charles L. Robertson, Registered Agent, 3304

Longmire, College Station, TX 77845.

                                   FACTUAL ALLEGATIONS

        9.      On or about January 16, 2021, Plaintiff was a customer at “La Vista Tortas &

Mas” a business located at 2021 Mangum Road, Houston, TX 77092, referenced herein as “La

Vista Tortas & Mas”.       Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1.

Also attached is a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

        10.     Defendant, KARBACH BUILDING, LLC, is the owner or co-owner of the real

property and improvements that La Vista Tortas & Mas is situated upon and that is the subject of



                                                 2
      Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 3 of 12




this action, referenced herein as the “Property.”

       11.     Plaintiff lives 17 miles from the Property.

       12.     Plaintiff’s access to the business(es) located 2021 Mangum Road, Houston, TX

77092, Harris County Property Appraiser’s property identification number 1352440010001 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, KARBACH BUILDING, LLC, is compelled to remove the physical barriers to

access and correct the ADA violations that exist at the Property, including those set forth in this

Complaint.

       13.     The Property does not include the outparcel building as that is a separate building

with its own accessible parking space and located on a separate parcel.

       14.     Defendant, KARBACH BUILDING, LLC, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, KARBACH BUILDING, LLC and the tenant

allocating responsibilities for ADA compliance within the unit the tenant operates, that lease is

only between the property owner and the tenant and does not abrogate the Defendant’s

independent requirement to comply with the ADA for the entire Property it owns, including the

interior portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       15.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made



                                                    3
      Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 4 of 12




accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          16.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          17.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          18.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          19.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,


                                                    4
      Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 5 of 12




               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       20.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       21.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       22.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to



                                                 5
      Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 6 of 12




implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       27.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       29.     Defendant, KARBACH BUILDING, LLC, has discriminated against Plaintiff

(and others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited



                                                 6
      Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 7 of 12




by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.     Defendant, KARBACH BUILDING, LLC, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, KARBACH BUILDING, LLC,

is compelled to remove all physical barriers that exist at the Property, including those

specifically set forth herein, and make the Property accessible to and usable by Plaintiff and

other persons with disabilities.

       31.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Unit 2037, there are two accessible parking spaces that do not have a

               marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

               standards. This violation would make it dangerous and difficult for Plaintiff to

               access the accessible entrances of the Property.

       (ii)    Near Unit 2037, the accessible parking spaces are not level due to the presence of

               an accessible ramp in the accessible parking space in violation of Section 502.4 of

               the 2010 ADAAG standards. This violation would make it dangerous and difficult

               for Plaintiff to exit and enter their vehicle while parked at the Property.

       (iii)   Near Unit 2037, the accessible curb ramp is improperly protruding into the

               accessible parking spaces in violation of Section 406.5 of the 2010 ADAAG



                                                 7
Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 8 of 12




         Standards. This violation would make it difficult and dangerous for Plaintiff to

         exit/enter their vehicle.

 (iv)    Near Unit 2037, due to a failure to enact a policy of proper maintenance, the

         ground surfaces of the accessible spaces have excessive gravel, are not stable or

         slip resistant, have broken or unstable surfaces or otherwise fail to comply with

         Section 502.4, of the 2010 ADAAG standards. This violation would make it

         dangerous and difficult for Plaintiff to access the units of the Property.

 (v)     At the northwestern end of the Property, the Property lacks an accessible route

         from accessible parking space to the accessible entrances of the Property due to

         the lack of a nearby ramp leading to the accessible entrances in violation of

         Section 208.3.1 of the 2010 ADAAG standards. This violation would make it

         difficult for Plaintiff to access the units of the Property.

 (vi)    In front of Unit 2021, due to the presence of a gated enclosure as well as the

         placement of tables and chairs, there are publicly accessible exterior areas of the

         Property having accessible routes with clear widths below the minimum 36

         (thirty-six) inch requirement as required by Section 403.5.1 of the 2010 ADAAG

         standards. This violation would make it dangerous and difficult for Plaintiff to

         access exterior public features of the Property. (Also add below)

 (vii)   In front of Unit 2021, due to the presence of an enclosure as well as the placement

         of tables and chairs, the Property lacks an exterior accessible route connecting

         accessible facilities, accessible elements and/or accessible spaces of the Property

         in violation of Section 206.2.2 of the 2010 ADAAG standards. This violation

         would make it difficult for Plaintiff to access public features of the Property.



                                            8
Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 9 of 12




 (viii)   In front of Unit 2021, the access aisle to the accessible parking space is not level

          due to the presence of an accessible ramp in the access aisle in violation of

          Section 502.4 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

 (ix)     In front of Unit 2021, the accessible curb ramp is improperly protruding into the

          access aisle of the accessible parking space in violation of Section 406.5 of the

          2010 ADAAG Standards. This violation would make it difficult and dangerous

          for Plaintiff to exit/enter their vehicle.

 (x)      In front of Unit 2021, the required handrails on both sides of the accessible ramp

          are only present on one side in violation of Section 505.2 of the 2010 ADAAG

          standards. This violation would make it difficult for Plaintiff to access the units of

          the Property.

 (xi)     The Property has an inadequate number of accessible parking spaces in violation

          of section 208.2 of the 2010 ADAAG Standards. There are a total of 123 parking

          spaces on the Property, which requires five accessible parking spaces, but there

          are only four accessible parking spaces. This violation would make it difficult for

          Plaintiff to find an available accessible parking space.

 (xii)    There are no accessible parking spaces identified as “Van Accessible” in violation

          of section 502.6 of the 2010 ADAAG Standards.

 INSIDE LA VISTA TORTAS & MAS

 (xiii)   The sink in the restroom lacks adequate knee and toe clearane in violation of

          section 306 of the 2010 ADAAG Standards.



                                              9
     Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 10 of 12




       (xiv)   The centerline of the toilet is more than 18 inches away from the adjacent wall in

               violation of section 604.2 of the 2010 ADAAG Standards.

       (xv)    The door hardware of the restroom door requires twisting of the wrist in violation

               of section 309.4 of the 2010 ADAAG Standards.

       (xvi)   The clearance around the toilet is disrupted by a policy of placing the trash can

               directly adjacent to the toilet in violation of section 604.3.1 and 604.3.2 of the

               2010 ADAAG standards.

       (xvii) Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       32.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       33.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       34.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       35.     All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       37.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant,



                                                10
     Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 11 of 12




KARBACH BUILDING, LLC, has the financial resources to make the necessary modifications.

According to the Property Appraiser, the Appraised value of the Property is $10,584,320.00.

         38.     The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

         39.     Upon information and good faith belief, the Property has been altered since 2010.

         40.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

         41.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

KARBACH BUILDING, LLC, is required to remove the physical barriers, dangerous conditions

and ADA violations that exist at the Property, including those alleged herein.

         42.     Plaintiff’s requested relief serves the public interest.

         43.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, KARBACH BUILDING, LLC.

         44.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, KARBACH BUILDING, LLC, pursuant to 42 U.S.C. §§ 12188 and

12205.

         45.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, KARBACH

BUILDING, LLC, to modify the Property to the extent required by the ADA.



                                                   11
Case 4:21-cv-00243 Document 1 Filed on 01/25/21 in TXSD Page 12 of 12




 WHEREFORE, Plaintiff prays as follows:

 (a)   That the Court find Defendant, KARBACH BUILDING, LLC, in violation of the

       ADA and ADAAG;

 (b)   That the Court issue a permanent injunction enjoining Defendant, KARBACH

       BUILDING, LLC, from continuing their discriminatory practices;

 (c)   That the Court issue an Order requiring Defendant, KARBACH BUILDING,

       LLC, to (i) remove the physical barriers to access and (ii) alter the Property to

       make it readily accessible to and useable by individuals with disabilities to the

       extent required by the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: January 25, 2021

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        12
